             Case 1:20-cv-02245-EGS Document 25 Filed 08/27/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 P.J.E.S., A MINOR CHILD, by and through his         )
 father and NEXT FRIEND, Mario Escobar Francisco, )
 on behalf of himself and others similarly situated, )
                                                     )
                                                     )
 Plaintiff,                                          )
                                                     ) No. 1:20-cv-02245 (EGS)
 v.                                                  )
                                                     )
 CHAD F. WOLF, Acting Secretary of Homeland          )
 Security, in his official capacity, et al.,         )
                                                     )
                                                     )
 Defendants.                                         )
                                                     )


               JOINT STATUS REPORT PROPOSING BRIEFING SCHEDULE

        Pursuant to this Court’s Minute Order of August 21, 2020, the parties respectfully submit

this joint status report and state as follows:

        1.       Plaintiff is a 16-year-old from Guatemala. On August 14, 2020, he brought this

putative class action, challenging, inter alia, an order issued by the Director of the Centers for

Disease Control and Prevention (“CDC”) on March 20, 2020, which was extended on April 20,

2020, and amended and extended on May 20, 2020. The CDC Orders were issued pursuant to an

Interim Final Rule issued on March 20, 2020. Simultaneously with his filing of the complaint,

Plaintiff filed a Motion for Class Certification. ECF No. 2.

        2.       On August 20, 2020, Plaintiff filed a Motion for Classwide Preliminary

Injunction. ECF No. 15. On August 21, 2020, the U.S. Attorney for the District of Columbia

was served with the Complaint.

        3.       On August 21, 2020, this Court ordered the parties to file a joint status




                                                   1
            Case 1:20-cv-02245-EGS Document 25 Filed 08/27/20 Page 2 of 3




report by no later than 12:00 pm on August 27, 2020, “with recommendations for further

proceedings, including, inter alia, (1) proposed briefing schedule for [2] Motion to Certify Class;

(2) whether plaintiffs’ motion for classwide preliminary injunction should be consolidated with

the merits under Federal Rule of Civil Procedure 65; and (3) recommendations for further

proceedings including, if necessary, a briefing schedule for plaintiffs’ motion for

classwide preliminary injunction.”

       4.       The parties have met and conferred. Counsel for Defendants have informed

counsel for Plaintiff that the CDC expects to issue a Final Rule, as well as an amended CDC

Order, soon. There is a possibility that the Final Rule and amended CDC Order may take effect

immediately. If and when the Final Rule is issued, the parties will further meet and confer and

advise the Court as to further proceedings. Because the parties anticipate a new administrative

record with the forthcoming Final Rule, the parties believe that it makes sense to proceed to

briefing the preliminary injunction motion now but not briefing on summary judgment.

Accordingly, they respectfully request that the Court adopt the following proposed briefing

schedule for Plaintiffs’ motions for preliminary injunction and class certification:

       •     September 8, 2020 – Defendants’ opposition to Plaintiff’s motions for preliminary

             injunction and class certification;

       •     September 15, 2020 – Plaintiff’s replies in support of his motions for preliminary

             injunction and class certification.



Dated: August 27, 2020

Respectfully submitted,
 /s/ Lee Gelernt________________                       ETHAN P. DAVIS
 LEE GELERNT                                           Acting Assistant Attorney General
 DANIEL A. GALINDO


                                                   2
        Case 1:20-cv-02245-EGS Document 25 Filed 08/27/20 Page 3 of 3




CELSO J. PEREZ                                   DAVID M. MORRELL
OMAR C. JADWAT                                   Deputy Assistant Attorney General
American Civil Liberties Union Foundation,
Immigrants’ Rights Project                       /s/ Jean Lin
125 Broad Street, 18th Floor                     JEAN LIN (NY Bar 4074530)
New York, NY 10004                               Special Litigation Counsel
Tel: (212) 549-2600                              KEVIN SNELL
                                                 BRADLEY CRAIGMYLE
Attorneys for Plaintiff                          Trial Attorneys
                                                 Federal Programs Branch
                                                 Civil Division, Department of Justice
                                                 1100 L Street, N.W.
                                                 Washington, D.C. 20005
                                                 (202) 514-3716
                                                 Jean.Lin@usdoj.gov

                                                 Attorneys for Defendants




                                             3
